15‐1714‐cv 
Hillair Capital Invs., LP v. Smith Sys. Transp., Inc. 
 
                          UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th day of February, two thousand sixteen. 

PRESENT:            BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                               Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

HILLAIR CAPITAL INVESTMENTS, LP,  
                     Plaintiﬀ‐Appellee, 

                                        v.                                                        15‐1714‐cv 

SMITH SYSTEMS TRANSPORT, INC., 
                    Defendant‐Appellant, 

INTEGRATED FREIGHT CORPORATION, MORRIS 
TRANSPORT, INC., CROSS CREEK TRUCKING, 
INC., PAUL HENELY, HENRY P. HOFFMAN, 
MATTHEW A. VEAL,                         
                      Defendants.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
*              The Clerk of Court is directed to amend the official caption to confirm to the above. 
FOR PLAINTIFF‐APPELLEE:                       Ted Poretz, Florence M. Beauboeuf, Zukerman 
                                              Gore Brandeis & Crossman, LLP, New York, 
                                              New York. 

FOR DEFENDANT‐APPELLANT:                      Davida S. Scher, Franzino & Scher, LLC, New 
                                              York, New York.  

               Appeal from the United States District Court for the Southern District of 

New York (Hellerstein, J.). 

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

               Defendant‐appellant Smith Systems Transport, Inc. (ʺSmith Systemsʺ), 

appeals a June 5, 2015 judgment of the United States District Court of the Southern 

District of New York against it awarding plaintiﬀ‐appellee Hillair Capital Investments, 

LP (ʺHillairʺ), damages of $619,356.24.1  By order filed March 27, 2015, the district court 

granted summary judgment in favor of Hillair and denied Smith Systemsʹ motion for 

leave to amend its answer.  The district court reasoned that Smith Systems was bound 

by a settlement agreement that had been put on the record in open court, pursuant to 

which Smith Systems purportedly agreed that it would continue to be bound by a prior 

guarantee of the obligations of its apparent parent corporation, Integrated Freight 
                                                            
               1             The judgment also awarded damages against other defendants who did not 
appeal.  Smith Systems initially appealed, on May 26, 2015, the district courtʹs April 30, 2015 
order directing the clerk to enter final judgment.  Once the district court finally entered 
judgment on June 5, 2015, Smith Systems amended its notice of appeal to include the judgment.  
Though the amended notice of appeal was filed on August 13, 2015 ‐‐ more than thirty days 
after the entry of judgment ‐‐ we retain jurisdiction because we treat the original, premature 
notice of appeal as being ʺfiled on the date of and after the entryʺ of judgment.  Fed. R. App. P. 
4(a)(2). 


                                               ‐ 2 ‐ 
Corporation (ʺIntegrated Freightʺ).  We assume the partiesʹ familiarity with the 

underlying facts, procedural history of the case, and issues on appeal.   

              From January 4, 2013, through December 22, 2014, attorney Thomas D. 

Atkinson (ʺAtkinsonʺ) represented Smith Systems, Integrated Freight, and the other 

defendants in the proceedings below.  At an October 30, 2013 hearing with Atkinson 

and Integrated Freightʹs CEO present, the district court put on the record a settlement 

agreement whereby Integrated Freight conceded liability on Hillairʹs claims against it 

and Smith Systems (and other defendants) agreed that guarantees of Integrated 

Freightʹs obligations they had previously delivered to Hillair would remain in eﬀect.  

As the district court noted, the parties agreed that ʺthe guarantors [which included 

Smith Systems], up to the limits of the guarantee, should have joint and several liability 

for the settlement payments [that Integrated Freight had agreed to make] up to the 

amount stated in the guarantee and not beyond.ʺ  App. at 111. 

              Integrated Freight missed its first payment, and Hillair moved for 

summary judgment against Smith Systems (and the other defendants).  On March 4, 

2015, after replacing Atkinson as its representative, Smith Systems opposed summary 

judgment, claiming, inter alia, that Atkinson did not have authority to settle for it, and 

moved for leave to amend its answer.  In its March 27, 2015 order, the district court 

granted Hillairʹs motion for summary judgment, holding that Smith Systems was bound 




                                            ‐ 3 ‐ 
by the October 30, 2013 settlement, and denied Smith Systemsʹ motion for leave to 

amend. 

                On appeal, Smith Systems argues that the district court erred in holding 

that Smith Systems authorized ʺcounsel for [Integrated Freight]ʺ to settle for it.  

Appellantʹs Br. at 18.  Though the parties and district court applied the Federal Rule of 

Civil Procedure 56 standard of review for summary judgment, we have noted that 

ʺmotions for relief from an order or judgment based on an attorneyʹs error or 

misconduct are generally made pursuant to Rule 60(b).ʺ  Gomez v. City of New York, 805 

F.3d 419, 423 (2d Cir. 2015) (per curiam).  We review Rule 56 determinations de novo to 

determine whether the non‐moving party has demonstrated a genuine issue of material 

fact, see Bermudez v. City of New York, 790 F.3d 368, 373 (2d Cir. 2015), whereas we review 

Rule 60(b) decisions for abuse of discretion, see Gomez, 805 F.3d at 423.  Here, as Smith 

Systems is seeking relief from the settlement, it would seem that Rule 60(b) applies.  

Regardless of what standard of review we apply, however, Smith Systemsʹ argument 

lacks merit. 

                We have acknowledged that, ʺunlike many other acts that an attorney 

undertakes on a clientʹs behalf, the decision to settle or otherwise dismiss claims ʹrests 

with the clientʹ and is ʹnot automatically bestow[ed] . . .  on retained counsel.ʹʺ  Gomez, 

805 F.3d at 424 (alterations in original) (quoting In re Artha Mgmt., Inc., 91 F.3d 326, 329 

(2d Cir. 1996)).  Instead, a settlement agreement is binding only if the attorney (the 



                                             ‐ 4 ‐ 
agent) had the clientʹs (the principalʹs) actual or apparent authority to enter into the 

agreement.  See United States v. Intʹl Bhd. of Teamsters, 986 F.2d 15, 19‐21 (2d Cir. 1993). 

               ʺEssential to the creation of apparent authority are words or conduct of 

the principal, communicated to a third party, that give rise to the appearance and belief 

that the agent possesses authority to enter into a transaction.ʺ  Hallock v. State, 64 N.Y.2d 

224, 231 (1984).  We may therefore find apparent authority where the principal 

ʺremained silent when he had the opportunity of speaking and when he knew or ought 

to have known that his silence would be relied upon.ʺ  Sci. Holding Co. v. Plessey Inc., 510 

F.2d 15, 25 (2d Cir. 1974) (quoting Rothschild v. Title Guar. & Tr. Co., 204 N.Y. 458, 462 

(1912)); see Restatement (Third) of Agency § 1.03 cmt. b (2006) (ʺSilence may constitute a 

manifestation when, in light of all the circumstances, a reasonable person would 

express dissent to the inference that other persons will draw from silence.ʺ); see also Intʹl 

Bhd. of Teamsters, 986 F.2d at 20 (finding apparent authority when client ʺwaited sixteen 

months after the date of the Settlement before attempting to deny [the] attorney[ʹs] . . . 

authorityʺ).2  Moreover, the burden on a party challenging its attorneyʹs authority is ʺnot 

insubstantial.ʺ  Intʹl Bhd. of Teamsters, 986 F.2d at 20.  To overcome the general 

presumption that an attorney‐of‐record has authority to settle, ʺany party challenging 

                                                            
               2             We have held that where the underlying claim arises under federal law, the 
question of whether an attorney has authority to settle is also governed by federal law.  See 
Fennell v. TLB Kent Co., 865 F.2d 498, 500‐01 (2d Cir. 1989).  Here, however, the underlying claim 
to enforce a guarantee agreement is a state claim.  Regardless of whether we apply federal or 
New York law, the outcome of this appeal remains the same under principles of agency 
applicable in both jurisdictions. 


                                                 ‐ 5 ‐ 
an attorneyʹs authority . . . bears the burden of proving by aﬃrmative evidence that the 

attorney lacked authority.ʺ  In re Artha Mgmt., Inc., 91 F.3d at 329 (emphasis added).3   

                Atkinson possessed, at minimum, apparent authority to settle on behalf of 

Smith Systems.  The record plainly shows that Smith Systems clothed Atkinson with 

apparent authority.  Atkinson appeared on behalf of Smith Systems (and other 

defendants) from early on in the litigation ‐‐ filing an answer on its behalf and 

successfully opposing summary judgment.  Smith Systems acknowledges that it, in fact, 

was represented by and communicated with Atkinson in the litigation.  During this 

time, Smith Systems never raised an objection to Atkinsonʹs representation.   

                Smith Systems continued to manifest no expression of dissent to Hillair or 

the district court through the settlement proceedings and beyond.  Smith Systems 

concedes that it discussed the settlement with Atkinson, who settled the case on behalf 

of all defendants, including Smith Systems.  See App. at 231.  Further, Smith Systems 

could not have been ignorant that the case actually settled:  Atkinson mentioned that 

ʺthe parties to this action agreed to settlement terms announced by the court on the 

recordʺ in his May 7, 2014 aﬃdavit in support of his motion to withdraw as counsel of 

record; he attached to that aﬃdavit the settlement hearing transcript; and he separately 

served those documents on Smith Systems at its corporate oﬃce in Nebraska.  ECF No. 


                                                            
               3             New York does not appear to endorse this burden framework, see Slavin v. 
Polyak, 470 N.Y.S.2d 38, 39 (2d Depʹt 1984), but the facts here compel the same conclusion 
regardless of which party bears the burden of persuasion. 


                                                    ‐ 6 ‐ 
45 ¶ 5.  Yet Smith Systems did not challenge the settlement agreement until March 4, 

2015, almost a year and a half after the agreement and ten months after Atkinsonʹs 

aﬃdavit, when it presented an aﬃdavit in opposition to the second summary judgment 

motion asserting that it ʺdid not agree to the settlementʺ and that ʺsettlement was not in 

Smith Systemʹs best interests.ʺ  App. at 231.  Smith Systemsʹ delay in raising the issue, 

however, is fatal to its claim that Atkinson lacked apparent authority.  Compare Intʹl Bhd. 

of Teamsters, 986 F.2d at 20 (finding sixteen months to be too long), and Hallock, 64 

N.Y.2d at 232 (noting ʺsilence for more than two monthsʺ), with Gomez, 805 F.3d at 422 

(remanding to determine authority when objection came ʺjust five days afterʺ). 

              Finally, Smith Systems attacks the underlying validity of the guarantees 

and the guaranteed loans.  This issue, however, was not raised in its answer, and thus, 

Smith Systems needed leave to amend its answer to assert this aﬃrmative defense.  See 

Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993) (construing summary 

judgment motion as motion to amend answer where aﬃrmative defense was not 

previously raised).  We therefore address Smith Systemsʹ argument that the district 

court should have permitted it to amend its answer.  In this case, because the settlement 

was binding and conclusive as to Smith Systemsʹ obligations under the guarantees, the 

district court did not abuse its discretion in denying Smith Systems leave to amend its 

answer at so late a juncture.  See Milanese v. Rust‐Oleum Corp., 244 F.3d 104, 110 (2d Cir. 




                                            ‐ 7 ‐ 
2001) (holding that when motion to amend is brought in response to motion for 

summary judgment, the amendment is futile if summary judgment is inevitable). 

             We have reviewed Smith Systemsʹ remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                          ‐ 8 ‐